Exhibit 10.2

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED

RECEIVABLES CONTRIBUTION AND SALE AGREEMENT

THIS AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES CONTRIBUTION AND
SALE AGREEMENT, dated as of April 23, 2014 (the “Amendment”), is made pursuant
to that certain Second Amended and Restated Receivables Contribution and Sale
Agreement dated as of July 29, 2010 (as amended, modified or supplemented from
time to time, the “Agreement”), among JARDEN RECEIVABLES, LLC, a Delaware
limited liability company, as Buyer (the “Buyer”), BRK BRANDS, INC., a Delaware
corporation, THE COLEMAN COMPANY, INC., a Delaware corporation, HEARTHMARK, LLC,
a Delaware limited liability company, K-2 CORPORATION, an Indiana corporation,
K-2 INTERNATIONAL, INC., an Indiana corporation, LEHIGH CONSUMER PRODUCTS LLC, a
Delaware limited liability company, LOEW-CORNELL, LLC, a Delaware limited
liability company, MARMOT MOUNTAIN, LLC, a Delaware limited liability company,
MIKEN SPORTS, LLC, a Delaware limited liability company, PENN FISHING TACKLE
MFG. CO., a Pennsylvania corporation, PURE FISHING, INC., an Iowa corporation,
RAWLINGS SPORTING GOODS COMPANY, INC., a Delaware corporation, RIDE
MANUFACTURING, INC., a California corporation, SEA STRIKER, LLC, a Delaware
limited liability company, SEVCA, LLC, a Delaware limited liability company,
SHAKESPEARE ALL STAR ACQUISITION LLC, a Delaware limited liability company,
SHAKESPEARE COMPANY, LLC, a Delaware limited liability company, SHAKESPEARE
CONDUCTIVE FIBERS, LLC, a Delaware limited liability company, SITCA CORPORATION,
a Washington corporation, SUNBEAM PRODUCTS, INC., a Delaware corporation, and
THE UNITED STATES PLAYING CARD COMPANY, a Delaware corporation, QUICKIE
MANUFACTURING CORPORATION, a New Jersey corporation, NUK USA LLC, a Delaware
corporation, THE YANKEE CANDLE COMPANY, Inc., a Massachusetts corporation, and
LIFOAM INDUSTRIES, LLC, a Delaware limited liability company (each of the
foregoing herein referred to collectively as the “Originators” and each as an
“Originator”).

W I T N E S S E T H :

WHEREAS, the Buyer and the Originators have previously entered into and are
currently party to the Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 4 below, the Agreement shall be and hereby is amended as
follows:

2.1. Exhibit I to the Agreement is hereby amended by inserting the defined terms
“Excluded Receivable” and “Receivable” in the appropriate alphabetical sequence
to read in their entireties as follows:



--------------------------------------------------------------------------------

“Excluded Receivable” means (i) any Receivable identified on Schedule D hereto,
as the same may be modified or supplemented from time to time with the written
consent of the Administrator, and (ii) a Receivable designated in writing by an
Originator to Buyer as an “Excluded Receivable” and approved in writing by the
Administrator that arises on or after the date specified in such written
approval of such designation.

“Receivable” means all indebtedness and other obligations owed to an Originator
at the times it arises, and before giving effect to any transfer or conveyance
under the Receivables Contribution and Sale Agreement (including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible) arising from the sale of goods
or the provision of services by such Originator and further includes, without
limitation, the applicable Obligor’s obligation to pay any Finance Charges,
freight charges and other obligations of such Obligor with respect thereto;
provided, however, that notwithstanding the foregoing, in no event shall the
term “Receivable” include any Excluded Receivable. Indebtedness and other rights
and obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, that any indebtedness, rights or obligations referred to
in the immediately preceding sentence shall be a Receivable regardless of
whether the Obligor or applicable Originator treats such indebtedness, rights or
obligations as a separate payment obligation.

2.2. The Agreement is hereby further amended by inserting a new Schedule D in
the form of Schedule D attached hereto and made a part hereof.

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:

3.1. The Buyer and each Originator shall have executed and delivered this
Amendment.

3.2. The Buyer shall have received a duly executed Reaffirmation, Acknowledgment
and Consent of Performance Guarantor.

 

-2-



--------------------------------------------------------------------------------

3.3. The Buyer shall have received such other agreements, instruments,
documents, certificates, and opinions as the Buyer may reasonably request.

Section 4. Agreement in Full Force and Effect/Effectiveness of Amendment. Except
as expressly set forth herein, all terms and conditions of the Agreement, as
amended, shall remain in full force and effect. This Amendment shall be
effective as of the date first set forth above.

Section 5. Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 6. Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Second Amended and Restated Receivables Contribution and Sale Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

 

BRK BRANDS, INC.

THE COLEMAN COMPANY, INC.

HEARTHMARK, LLC

K-2 CORPORATION

K-2 INTERNATIONAL, INC.

LEHIGH CONSUMER PRODUCTS LLC

LIFOAM INDUSTRIES, LLC

LOEW-CORNELL, LLC

MARMOT MOUNTAIN, LLC

MIKEN SPORTS, LLC

NUK USA LLC

PENN FISHING TACKLE MFG. CO.

PURE FISHING, INC.

QUICKIE MANUFACTURING CORPORATION

RAWLINGS SPORTING GOODS COMPANY, INC.

RIDE MANUFACTURING, INC.

SEA STRIKER, LLC

SEVCA, LLC

SHAKESPEARE ALL STAR ACQUISITION LLC

SHAKESPEARE COMPANY, LLC

SHAKESPEARE CONDUCTIVE FIBERS, LLC

SITCA CORPORATION

SUNBEAM PRODUCTS, INC.

THE UNITED STATES PLAYING CARD COMPANY

THE YANKEE CANDLE COMPANY, INC.

By:   /s/ John E. Capps Name:   John E. Capps Title:   Vice President



--------------------------------------------------------------------------------

JARDEN RECEIVABLES, LLC By:   SUNBEAM PRODUCTS, INC. Its:   manager and sole
member By:   /s/ John E. Capps Name:   John E. Capps Title:   Vice President

SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED

RECEIVABLES CONTRIBUTION AND SALE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE D

EXCLUDED RECEIVABLES

1. Any Receivable that was originated by Lifoam Industries, LLC for which the
Obligor is GlaxoSmithKline LLC, GlaxoSmithKline Services Unlimited or any
subsidiary or affiliate of GlaxoSmithKline PLC

2. Any Receivable that was originated by The Yankee Candle Company, Inc. for
which the Obligor is Autozone, Inc., Advance Auto Parts, Inc., The Pep Boys —
Manny, Moe & Jack or O’Reilly Automotive Stores, Inc.